Name: Commission Regulation (EC) No 812/2002 of 16 May 2002 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R0812Commission Regulation (EC) No 812/2002 of 16 May 2002 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector Official Journal L 132 , 17/05/2002 P. 0014 - 0014Commission Regulation (EC) No 812/2002of 16 May 2002amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 63 and 72 thereof,Whereas:(1) Wine imports under concessions provided for in agreements with certain third countries are subject to the presentation of attestations, issued by official bodies or bodies officially recognised by both contracting parties and appearing on lists drawn up jointly, to the effect that the wine in question meets the conditions for access to the concessions.(2) The Member States should send the Commission the lists of official or officially recognised bodies that they propose should issue such attestations, so that the Commission can draw up and exchange those lists with the third countries concerned. To facilitate the tasks of such bodies, the lists should be provided in a suitable form and on a suitable medium.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following Chapter is hereby inserted in Commission Regulation (EC) No 883/2001(3): "CHAPTER VIIaSPECIFIC PROVISIONS ON EXPORTSArticle 34a1. The Member States shall send the Commission the lists of official or officially recognised bodies that they propose should issue attestations proving that the wine in question meets the conditions for access to the concessions provided for in the agreements with third countries.2. The Commission shall act on behalf of the Community in drawing up and exchanging, jointly with the third country concerned, the list of official bodies authorised to draw up the attestations referred to in paragraph 1 and the equivalent certificate issued by the third country concerned.3. The Commission shall provide the list referred to in paragraph 2 in a form and on a medium that it deems suitable."Article 2This Regulation shall enter into force on the fourth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 128, 10.5.2001, p. 1.